Citation Nr: 1708627	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In an October 2015 decision, in pertinent part, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the October 2015 Board decision that denied service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated June 2016, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of service connection for bilateral hearing loss back to the Board for development consistent with the JMR.

In compliance with the Court's Order, the Board now remands the issues on appeal to obtain a VA medical examination and issue a Statement of the Case (SOC).  This additional development is required in order to assist in development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has current bilateral hearing loss as a result of military noise exposure.  On the Veteran's February 1974 service enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
/
30
LEFT
30
25
35
/
30

The Veteran sought no in-service treatment for hearing loss and on the January 1976 Report of Medical History, the Veteran indicated that he had no hearing loss.  On the January 1976 service separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
/
20
LEFT
20
15
15
/
30

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Further, at the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted." 
38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed. 
Crowe v. Brown, 7 Vet. App. 238 (1994).

The February 1974 entrance audiometric test of the left ear met VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, a hearing loss disability of the left ear was noted upon entrance into service and the presumption of soundness does not attach.  See McKinney v. McDonald, 28 Vet. App. 15 (2016)
(a veteran is entitled to a presumption of soundness if the degree of hearing loss noted does not meet VA's definition of a disability for hearing loss under 38 C.F.R. 
§ 3.385).  Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

The February 1974 entrance audiometric test of the right ear did not meet VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, the presumption of soundness attaches in the instant case in regards to the right ear.  
See McKinney, 28 Vet. App. at 15.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran contends he has a current bilateral hearing loss disability resulting from in-service noise exposure.  The Veteran's Military Occupational Specialty (MOS) during service was field artillery crewman and he reports exposure to in-service acoustic trauma.  The Board finds the Veteran's account of in-service acoustic trauma, to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).

To date, the Veteran has not undergone a VA audiology examination to determine the etiology and severity of any current hearing loss disability.  Given that the Veteran had exposure to loud noise in-service, and currently complains of difficulty hearing, a VA audiology examination is warranted.  McLendon v. Nicholson, 
20 Vet. App. at 79.


Tinnitus

The Veteran's claim for service connection for tinnitus was denied by the RO in a May 2009 rating decision.  In a February 2010 statement, the Veteran expressed disagreement with the May 2009 denial for service connection for tinnitus.  A review of the record demonstrates that VA has not provided the Veteran with a Statement of the Case (SOC) on the issue of service connection for tinnitus and one is needed.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC to the Veteran addressing entitlement to service connection for tinnitus.  He must be advised of the time limit in which he may file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any current hearing loss disability.  The paper claims file, electronic claims file, and a copy of this remand should be made available to the VA examiner for review in conjunction with the examination.

The VA examiner should offer the following opinions:

a) Is at least as likely as not (a 50 percent or greater probability) that any pre-existing hearing loss of the left ear increased in severity during the Veteran's period of service from February 1974 until January 1976?  The VA examiner must also comment upon the Veteran's history of in-service noise exposure. 

b) If the left ear hearing loss increased in severity during the Veteran's service from February 1974 until January 1976, the VA examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable) demonstrates that the increase was due to the natural progression of the hearing loss disability.

c) Is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hearing loss of the right ear was due to noise exposure during the Veteran's service from February 1974 until January 1976?  The VA examiner should specifically comment on the Veteran's in-service reports of noise exposure and the significance of the threshold shifts in the entrance and exit audiograms.

In rendering the opinions requested above, the VA examiner should assume, as fact, that the Veteran was exposed to loud noises in service.

A complete rationale for all opinions expressed must be provided.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal for service connection for bilateral hearing loss in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




